Citation Nr: 0315410	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war (POW) from January 
1944 to April 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's claim for a TDIU.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has the following service-connected 
disabilities and ratings, all incurred as a POW: post-
traumatic stress disorder (PTSD), rated at 30 percent; 
residuals of cold injuries of the left and right feet, rated 
at 30 percent for each foot, with a bilateral factor of 5.1 
percent added; and a hammer toe of the second right toe, 
rated at 0 percent.  His combined service-connected 
disability rating is 70 percent.

3.  The veteran completed high school and some college 
coursework.  He worked in a foundry for many years, and has 
been unable to obtain new employment since the foundry closed 
when he was 59 years old.

4.  The effects of the veteran's PTSD and disabilities of the 
feet make him unable to secure or follow a substantially 
gainful occupation.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 C.F.R. 
§ 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the assembled evidence warrants granting 
the veteran's claim for a TDIU.  Therefore, there is no need 
for further VA assistance to substantiate that claim.

In December 2002, the Board undertook further development of 
the claim pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The development has been 
completed.  As the assembled evidence supports a grant of the 
TDIU claim on appeal, the Board's consideration in the first 
instance of evidence not yet considered by the RO is not 
prejudicial to the veteran.

II.  TDIU

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose 
of finding one 60 percent disability, or one 40 percent 
disability in combination, multiple disabilities incurred as 
a POW will be considered as one disability.  Id.

The veteran was a POW, held in German prison camps from 
January 1944 to April 1945.  Service connection has been 
established for the following disabilities incurred as a 
result of his experiences as a POW: post-traumatic stress 
disorder (PTSD), rated at 30 percent, residuals of cold 
injuries of the left and right feet, rated at 30 percent for 
each foot, with a bilateral factor of 5.1 percent added, and 
a hammer toe of the second right toe, rated at 0 percent.  
The combined rating for service-connected disabilities is 70 
percent.  Considering the veteran's PTSD and left and right 
foot disabilities as one disability for determining 
eligibility for a TDIU, he has a single POW-related 
disability rated at 70 percent.  He meets the rating criteria 
under 38 C.F.R. § 4.16(a) for a TDIU, and a TDIU must be 
granted if he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

Records in the veteran's claims file reflect that he 
completed high school and some college coursework.  After 
service, he worked at a foundry for more than 35 years, in 
positions including foundry worker, timekeeper, and foreman.  
The foundry closed and the veteran lost his job when he was 
59 years old.  He was not able to find new employment.

VA medical examinations have indicated that service-connected 
residuals of frostbite and frozen foot in the veteran's feet 
are manifested by pain in the veteran's feet, particularly 
with prolonged standing.  He has reported that he had 
difficulty with the standing on cement floors, as was 
required in his work at the foundry.  He also reported 
recurrent numbness and tingling and chronic coldness of the 
feet.  In an August 1999 VA examination, the examiner found 
peripheral neuropathy in both feet.  

In a July 2002 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran stated that pain in his feet 
made it difficult for him to stand and walk more than a 
minimal amount.  On VA examination in January 2003, he 
reported that the symptoms in his feet had worsened in recent 
years.  He stated that he had difficulty walking for more 
than three blocks, or standing or sitting for prolonged 
periods.  The examiner found that the veteran's foot 
disabilities would prevent his usual occupation, which had 
required prolonged standing, and that the foot symptoms 
hampered his daily activities to some extent.

The veteran receives outpatient counseling for PTSD through 
VA, including treatment at a Vet Center.  He has indicated 
that he became unable to continue his college studies after 
service because of emotions from his war experiences.  

On VA examination in February 2000, the veteran was found to 
have only mild disability from PTSD.

In a July 2000 VA psychological evaluation, the examiners 
found that the veteran had been affected by PTSD symptoms 
since his return from World War II, and that his symptoms had 
increased in intensity in the past several years.  

In his July 2002 hearing, the veteran indicated that he had 
experienced difficulty interacting with people when he was 
employed, and that he continued to avoid crowds.  

In July 2002, the veteran's VA PTSD counselor noted that the 
veteran was depressed, angry, and had chronic, daily 
irritability.  The veteran reported sleep difficulty with 
frequent interruptions of sleep, and daily intrusive thoughts 
about his POW experiences.  The counselor described the 
veteran's PTSD as severe, and noted that his PTSD 
symptomatology "caused him great difficulties in his ability 
to function during all of his general, daily activities."  

The February 2000, finding of only mild impairment from PTSD 
must be weighed against the reports of increasing 
symptomatology in July 2000, and the recent report of severe 
PTSD disability.  

The veteran's statements, the recent findings of physicians 
and mental health professionals, demonstrate that the 
symptoms of his foot disabilities alone would preclude the 
veteran from performing his previous employment, and that 
PTSD presents an additional disability that is severe.  
Considering the combined effects of his bilateral foot 
discomfort on physical activity, and of his emotional 
disturbances on interaction with people, there is sufficient 
evidence that the veteran's service-connected PTSD and 
bilateral foot disabilities make him unable to secure or 
follow a substantially gainful occupation.  A TDIU is 
granted.



ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

